DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
 
Amendments
Amendments to the claims filed on 07 July 2022 are herein acknowledged. Claims 1-16 remain pending and are hereinafter examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Manak (US 2014/0135623 A1) in view of Ochiai (US 2017/0360389 A1).
Regarding Claim 1, Manak discloses a medical imaging system (Abstract, wherein an imaging assembly including an X-ray and an ultrasound system is disclosed), comprising: 
a processor ([0006] wherein processors are used to control the X-ray and ultrasound modules; [0019] wherein “one or more of the functional blocks ( e.g., processors, controllers or memories) may be
implemented in a single piece of hardware [e.g., a general purpose signal processor …]), configured to:
acquire a first medical image obtained by capturing an image of a breast as an object using a first imaging apparatus in a state in which the breast is fixed (Fig.1 wherein the system can be used to compress an object, acquire images with various imaging modalities, detect a region of interest, change the compression, acquire new images, and perform imaging analysis; [0026] wherein the steps may be omitted, combined, performed simultaneously, concurrently, or in different orders, or steps may be re-performed in an iterative manner; Fig. 2, #242 an embodiment that can be used in combination with the process disclosed in Fig. 1; [0029] wherein the system is used to take an image from a breast as an object; [0031] wherein an X-Ray scan is performed;  [0019] wherein one or more of the functional blocks [e.g., processors, controllers or memories] may be implemented in a single piece of hardware such as a general purpose signal processor)
perform control to capture a second medical image of the breast as the object using a second imaging apparatus having a different imaging principle from the first imaging apparatus (Fig.1 wherein an ultrasonic image is acquired as the second image; [0026]; Fig. 2, #242 wherein an embodiment can be used in combination with the process in Fig. 1; [0029] wherein the system is used to take an image from a breast as an object; [0031] wherein an ultrasound module is used;  [0019] wherein one or more of the functional blocks [e.g., processors, controllers or memories] may be implemented in a single piece of hardware such as a general purpose signal processor) in a state in which the fixation of the breast is maintained, after the first medical image is captured (Fig. 1, #116), … ;
analyze the first medical image to detect a region of interest (Fig. 2, #240; [0031]; Fig. 1, #108, #110; [0019] wherein one or more of the functional blocks [e.g., processors, controllers or memories] may be implemented in a single piece of hardware such as a general purpose signal processor) … ; and
output positional information indicating a position of the region of interest (Fig. 2, #242; [0047] wherein an analysis module is used to detect a region of interest; Fig. 2, #240, [0031] where a control module is configured to analyze images and identify a region of interest; Fig. 1, #108, #110) such that a region-of-interest image having the region of interest as a main object is captured by the same imaging principle as that of the first imaging apparatus under different imaging conditions from the first medical image or is captured by the same imaging principle as that of the second imaging apparatus under different imaging conditions from the second medical image, after the second medical image is captured by the second imaging apparatus (Fig. 1, wherein after finding a region of interest, the object maybe repositioned or the compression may be changed for further imaging with the same or different imaging modality; [0026] wherein the steps may be omitted, combined, performed simultaneously, concurrently, or different order, or steps may be re-performed in an iterative manner; [0019] wherein one or more of the functional blocks [e.g., processors, controllers or memories] may be implemented in a single piece of hardware such as a general purpose signal processor).
However, Manak is silent as to “wherein the second medical image is a group of a plurality of images of an entire region of the breast”, and “an analysis period, wherein an imaging period for which the second medical image is captured and the analysis period for which the first medical image is analyzed at least partially overlap each other.”
In a similar field of endeavor, Ochiai provides a dual-modality mammography apparatus including an X-ray system and an ultrasonic imaging probe (Abstract). In particular, Ochiai teaches “wherein the second medical image is a group of a plurality of images of an entire region of the breast” ([0053], “the mammography apparatus 1 according to the first embodiment is configured to exercise control so that no gap is formed between the image acquisition regions … By moving these functional units in this manner, the X-ray images and the ultrasound images each include an overlapping region between any two pieces of data positioned adjacent to each other. It is therefore possible to acquire the data of the entire imaged object”; see also Figs. 3 and 5), and “an analysis period, wherein an imaging period for which the second medical image is captured and the analysis period for which the first medical image is analyzed at least partially overlap each other.” (Fig. 8, Steps S104-S107, wherein while obtaining images in S105-S106, the imaging data obtained from the other imaging modality in S104 is analyzed in S107, and based on the results, steps of S105-S106 can be performed multiple times; see also [0038] “acquiring ultrasound images in a parallel manner from a patient who is undergoing an X-ray image taking process”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging system including analyzing the region of interest, and modify the corresponding steps, as taught by Manak (Fig. 1, [0026]), to capture images of an entire region of the breast and perform analysis for a period that overlaps with the period for which the second medical image is captured, like taught by Ochiai, in order to visualize the entire region of the breast with no gap, and to enable the system to acquire images from different imaging modalities in a parallel manner to reduce pains of patients taking breast cancer examinations (by exposing their breasts twice) and to shorten the time period required by the examinations. (see Ochiai, [0053] and [0038]).
Regarding Claim 2, Manak further teaches “wherein the processor performs control to capture the second medical image in a state in which a force of fixing the breast is different from that in the capture of the first medical image.” (Fig. 1, #116).
Regarding Claim 3, Manak further teaches “wherein the first medical image is obtained by irradiating the breast with radiation (Fig. 1, #106), and the second medical image is obtained by irradiating the breast with ultrasonic waves” (Fig. 1, #118).
Regarding Claim 4, Manak further teaches “wherein the processor performs control to capture the region-of-interest image on the basis of the positional information.” (Fig. 1, #110, #118 wherein a determined region of interest is scanned; [0057] wherein a region of interest is determined for further ultrasound scanning).
Regarding Claim 5, Manak further teaches the system of Claim 3 that further comprises “a plate-shaped compression member that compresses and fixes the breast ([0022] “a pair of opposed plates are articulable with respect to each other to position and/or compress an object”; [0053] wherein plates are used to compress an object); wherein the processor performs control to set a compression force of the plate-shaped compression member against the breast as a first force in the capture of the first medical image and to set the compression force of the plate-shaped compression member against the breast as a second force less than the first force in the capture of the second medical image.” ([0047] wherein a module is used to control the compression; Fig. 1 wherein the compression is adjusted in various steps; [0019] wherein a hardware including processor can be used for implementing the functional blocks).
Regarding Claim 6, Manak further teaches the system of Claim 4 that further comprises “a plate-shaped compression member that compresses and fixes the breast ([0022] “a pair of opposed plates are articulable with respect to each other to position and/or compress an object”; [0053] wherein plates are used to compress an object); wherein the processor performs control to set a compression force of the plate-shaped compression member against the breast as a first force in the capture of the first medical image and to set the compression force of the plate-shaped compression member against the breast as a second force less than the first force in the capture of the second medical image.” ([0047] wherein a module is used to control the compression; Fig. 1 wherein the compression is adjusted in various steps; [0019] wherein a hardware including processor can be used for implementing the functional blocks).
Regarding Claim 8, Manak further teaches “wherein the processor performs control to capture the region-of-interest image while generating the ultrasonic waves to the region of interest at a plurality of different angles in a state in which the breast is compressed with the same compression force as the compression force against the breast in the capture of the second medical image.” ([0059] when the compression can change or remain the same depending on the determined ultrasound scanning time; [0037]-[0038] wherein ultrasound transducers can be used to perform ultrasound scanning [plurality of angles]; [0019] wherein a hardware including processor can be used for implementing the functional blocks).
Regarding Claim 9, Manak further teaches “wherein the processor performs control to capture the region-of-interest image while generating the ultrasonic waves to the region of interest at a plurality of different angles in a state in which the breast is compressed with the same compression force as the compression force against the breast in the capture of the second medical image.” ([0059] when the compression can change or remain the same depending on the determined ultrasound scanning time; [0037] -[0038] wherein ultrasound transducers can be used to perform ultrasound scanning [plurality of angles]; [0019] wherein a hardware including processor can be used for implementing the functional blocks).
Regarding Claim 10, Manak further teaches “wherein the processor performs control to capture the region-of-interest image while generating the ultrasonic waves to the region of interest at a plurality of different angles in a state in which the breast is compressed with the same compression force as the compression force against the breast in the capture of the second medical image.” ([0059] when the compression can change or remain the same depending on the determined ultrasound scanning time; [0037]-[0038] wherein ultrasound transducers can be used to perform ultrasound scanning [plurality of angles]; [0019] wherein a hardware including processor can be used for implementing the functional blocks).
Regarding Claim 12, Manak further teaches “wherein the processor performs control to capture the region-of-interest image while changing the compressed state of the breast.” ([0026] wherein the steps of Fig. 1 can be combined, performed simultaneously, or concurrently; Fig. 1, #116, #118; [0019] wherein a hardware including processor can be used for implementing the functional blocks).
Regarding Claim 13, Manak further teaches “wherein the processor performs control to capture the region-of-interest image while changing the compressed state of the breast.” ([0026] wherein the steps of Fig. 1 can be combined, performed simultaneously, or concurrently; Fig. 1, #116, #118; [0019] wherein a hardware including processor can be used for implementing the functional blocks).
Regarding Claim 14, Manak further teaches “wherein the processor performs control to capture the region-of-interest image while changing the compressed state of the breast.” ([0026] wherein the steps of Fig. 1 can be combined, performed simultaneously, or concurrently; Fig. 1, #116, #118; [0019] wherein a hardware including processor can be used for implementing the functional blocks).
Regarding Claim 16, Manak further teaches “wherein the processor performs control to release the compressed state of the breast in a case in which the processor does not detect the region of interest.” (Fig. 1, #110, #112; [0019] wherein a hardware including processor can be used for implementing the functional blocks).

Claims 7, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Manak (US 2014/0135623 A1) above, in view of Ochiai (US 2017/0360389 A1), and further in view of Zhang (US 20160166234 A1). 
Regarding Claim 7, Manak in view of Ochiai discloses all the elements of Claim 5 as stated above. However, Manak as modified by Ochiai under Claim 5 is silent as to “wherein the second force is a force at which an amount of change in a thickness of the breast in a case in which the compressed state is changed from a state in which the breast is compressed with the first force to a state in which the breast is compressed with the second force is equal to or less than a predetermined amount of change.”
Zhang further teaches “wherein the second force is a force at which an amount of change in a thickness of the breast in a case in which the compressed state is changed from a state in which the breast is compressed with the first force to a state in which the breast is compressed with the second force is equal to or less than a predetermined amount of change.” ([0044] wherein a method of compression evaluation is introduced based on the thickness of the object and compression force).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compression system, as taught by Manak, to consider the thickness of the object in adjusting the required force, like taught by Zhang, in order to consider different patient variable such as age, body mass index, breast or cup size, breast density, and so forth. (see Zhang [0044]).
Regarding Claim 11, Manak in view of Ochiai and further in view of Zhang discloses all the elements of Claim 7 as stated above. Manak further teaches “wherein the processor performs control to capture the region-of-interest image while generating the ultrasonic waves to the region of interest at a plurality of different angles in a state in which the breast is compressed with the same compression force as the compression force against the breast in the capture of the second medical image.” ([0059] when the compression can change or remain the same depending on the determined ultrasound scanning time; [0037]-[0038] wherein ultrasound transducers can be used to perform ultrasound scanning [plurality of angles]; [0019] wherein a hardware including processor can be used for implementing the functional blocks).
Regarding Claim 15, Manak in view of Ochiai and further in view of Zhang discloses all the elements of Claim 7 as stated above. Manak further teaches “wherein the processor performs control to capture the region-of-interest image while changing the compressed state of the breast.” ([0026] wherein the steps of Fig. 1 can be combined, performed simultaneously, or concurrently; Fig. 1, #116, #118; [0019] wherein a hardware including processor can be used for implementing the functional blocks).

Response to Arguments
	Applicant’s arguments filed on 07 July 2022 have been fully considered but they are moot in light of updated grounds of rejection necessitated by the amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maurer (US 20120035462 A1) discloses systems and methods for tracking a target volume, including an ultrasound probe and an x-ray imager, in which the x-ray imager and ultrasound probe to substantially simultaneously obtain inherently registered x-ray and set-up ultrasound images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 9:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793